Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  16/826,026, filed on 3/20/2020. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“determining, using the received information, a first subset of the set of applications, wherein each application in the first subset is associated with at least one session having a duration greater than a first threshold amount of time;  determining, using the received information, a second subset of the set of applications, wherein each application in the second subset is associated with at least two sessions having an aggregate duration greater than a second threshold amount of time, the second subset of the set of applications being exclusive of the first subset of the set of applications; determining a set of values corresponding to respective allocation amounts for the first and second subsets of the set of applications, the respective allocation amounts being based at least in part on  incentive;  and allocating, to each respective developer of each respective application in the first and second subsets of the set of applications, the respective allocation amounts for each respective application developed by each respective developer”
The “determining and allocating”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for determining incentives to application developers based on the usage of the applications. Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“receiving information related to usage of a set of applications during a first period of time”.These are limitations toward accessing or receiving data (gathering data). 

“fixed incentive pool”, from the instant disclosure,
“… An example goal of the subject technology is to provide an allocation to developers
from a fixed incentive pool ( e.g., a fixed amount of financial incentives or monetary value) on meaningful engagement with their applications over a period of time that is considered qualified usage activity…”, paragraph 14. 

The Examiner notes that applicant makes sure that the instant invention in an abstract idea because the method claimed does not have any structure to perform the method such as a  processor, a server, computer, etc. The above elements are recited in a generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
These elements are recited in a generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions or software “to apply” the exception,  See MPEP 2106.05(f).

The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“fixed incentive pool” and “receiving information…” amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic software components. Software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “fixed incentive pool” and “receiving information…”,  were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as: “receiving information related to usage of a set of applications during a first period of time”. These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).

Further, the instant specification does not provide any indication that the elements 
“fixed incentive pool” and “receiving information…”,  are anything other than a generic software components, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “fixed incentive pool” and “receiving information…”,  
limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.

Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.

In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“Processor”, from the instant disclosure, 
“The one or more processing unit(s) 712 can be a single processor or a multi-core processor in different implementations…”, paragraph 61 and Fig. 7. 

 “a memory device”, from the instant disclosure,
 
“The system memory 704 may store any of the instructions and data that one or more processing unit(s) 712 may need at runtime. In one or more implementations, the processes of the subject disclosure are stored in the system memory 704, the permanent storage device 702, and/or the ROM 710. From these various memory units, the one or more processing unit(s) 712 retrieves instructions to execute and data to process in order to execute the processes of one or more implementations…”, paragraph 63.

These elements  are like just  generic computer components. 
The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 19: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
ineligible.
Dependent claims 2-9, 11-18 and 20, the claims recite elements such as
“first threshold amount of time and the second threshold amount of time”, “first subset of the set of applications includes a first application on a first type of device, a second application on a second type of device”, “period of time comprises one week”, “determining a portion of the fixed incentive pool based on a number of weeks over the year”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -2, 4-11 and 13-20, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  No.  10713665 (Fan) in view of US PG. Pub. No.  20150352451 (Brenden) and in view of   US PG. Pub. No.  20060190322  (Oehlerking).

As to claims 1, 10 and 19, Fan discloses a method (Fig. 1 and associated disclosure) comprising:a)  receiving information related to usage of a set of applications during a first period of time
( “…The prices may be set so as to allow users to buy newly unlocked items as soon as they reach an unlock point. (e.g., through a certain amount of gameplay time spent and/or through pre-designated in game achievements)…”, 5:35-40);b)  determining, using the received information, a first subset of the set of applications, wherein each application in the first subset is associated with at least one session having a duration greater than a first threshold amount of time
102 may use an access device 104 to facilitate communication with metaGame 110 and/or game network 120. The metaGame may include associations with several games such as 101, 103, 105, and 107. As illustrated, in one implementation, each game may keep track of a user's coins, level, milestones and/or the like. In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130 [Examiner interprets as the first subset is associated with at least one session]”, 2:35-40.
“(31) In one implementation, the metaGame rewards store pricing model may be based on an amount of reward points earned at each level up and an unlock point. The prices may be set so as to allow users to buy newly unlocked items as soon as they reach an unlock point. (e.g., through a certain amount of gameplay time spent and/or through pre-designated in game achievements….”, 5:35-40.
See also “In one embodiment, the metaGame network may further include competitions and rewards. For example, the metaGame may present game play discoveries (e.g., find the special shovel) or accomplishments (help 4 friends in 2 games in a single session)…”, 9:42-46.
“In one embodiment, level curve adjustments will allow an average player to reach the ultimate level cap for a specific game around 9 months. The linearly increasing experience points gap allows users to level up and receive metaGame reward points at regular intervals. In one embodiment a level curve metrics such as defined in the table below may be used:…”, 12:17-35. 
Examiner interprets each individual level 20, 30…70  as first subset is associated … having a duration greater than a first threshold amount of time - table level 1 corresponding  cumulative days to reach 1 -]”
“…ORIP operations may obtain a player_type defined leveling time structure associated with a progression period (e.g., seconds, minutes, hours, days, weeks, months, years, etc.) and level cap…”, 8:30-35);

    PNG
    media_image1.png
    970
    1373
    media_image1.png
    Greyscale

c)  determining, using the received information, a second subset of the set of applications, wherein each application in the second subset is associated with at least two sessions having an aggregate duration greater than a second threshold amount of Examiner interprets as in table level 10 corresponding  cumulative days to reach 10 ] of the set of applications being exclusive of the first subset [Examiner interprets as in table level 1 corresponding  cumulative days to reach 1 ] of the set of applications
(“In one embodiment XPoints gap by level is shown in FIG. 6B.”, 12:25-43. In the table, column “Level” see for example level 30 …70  and corresponding column “Cumulative Days to Reach” 30, 60…280 [Examiner interprets as second subset is associated with at least two sessions having an aggregate duration greater than a second threshold amount of time- level 10 corresponding  cumulative days to reach 10- ]);
d)  determining a set of values corresponding to respective allocation amounts for the first and second subsets of the set of applications, the respective allocation amounts being based at least in part on incentive
(“In one embodiment XPoints gap by level is shown in FIG. 6B.”, 12:25-43. In the table, columns “Coins Awarded At Level Up” and  “Coins Awarded At Unlock” );
 e) allocating, to  each respective application in the first and second subsets of the set of applications, the respective allocation amounts for each respective application 
(Fan discloses “(15) The ORIP platform and components may include a network such as a online game network for a unique and advantageous gaming experience across a number of games. In one embodiment, the ORIP platform overlays a metaGame on an online game network, allowing the creation and tracking of a set 
“As illustrated in the example embodiment of FIG. 1, games 1-4 may include associations with game assets. For example, game assets may include a game level, a first game_currency value (coins), a second game_currency value (cash), an experience points value and/or the like. According to one implementation, the metaGame platform, games 1-N or games otherwise external to the metaGame platform may include additional assets such as, for example, game score, badges, badge collections, game defined user_roles, level curve, temporally tiered levels, user_type, login records, bonuses, promotions, penalties, digital content (e.g., image files, icons, audio files, video files), gifts, tokens, mayorships, rewards,…”, 2:45-50.
“In one embodiment, … status 204 may include a points total, a coins total, a first game feed, a second game feed, and/or the like. Also illustrated in FIG. 2, is the ORIP server 211. The ORIP server may store 230 in game actions in one or more database(s) 270, conduct a performance metrics currency computation based on the in game action 220…”,  5 :47-55).
Although, Fan discloses 
“..a number of shared wall points,…”, 8:7-7. 
“The ORIP component enabling access of information between nodes may be developed by employing standard development tools and languages such as, but not limited to: Apache components, Assembly, ActiveX, binary executables, (ANSI) (Objective-) C (++), C# and/or .NET, database adapters, CGI scripts, Java, JavaScript, mapping tools, procedural and object oriented development tools, PERL, PHP, Python, 
(114) The structure and/or operation of any of the ORIP node controller components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. Similarly, the component collection may be combined in any number of ways to facilitate deployment and/or development….”,  26:37-60. Fan does not expressly disclose
developer of each respective application
on fixed incentive pool

However, Brenden discloses 
“[0036] FIG. 17 is a flow diagram of a process for facilitating the development, market testing and commercial launch of programs executable on a mobile terminal or other device characterized by a display and user interface..”, paragraph 36.
0169] Method 1700 starts at step 1702 and proceeds to step 1704, where a set of rules, for use by game developers in developing games suitable for presentation to group display screens according to embodiments, are defined. In some embodiments 1704 include a set of available instructions or touch screen input commands which can be received from the mobile terminals of active game participants and processed within a multiplayer game environment, the maximum latency associated with such steps as sending a command from an active player's terminal over a local wireless network, receiving the command at a game server, updating the game environment to reflect execution of the received instruction or command, and transmitting any haptic feedback from the game server back to the user. In some embodiments, rules defined by method 1700 at step 1704 include a minimum number of simultaneous active competitors which must be accommodated during a local multiplayer game instantiation, a minimum number of administrator roles, a limit on the amount of time needed to complete one “round” or level of a game, and a limit on the number of rounds or levels which can be played during an instantiation of a game”, paragraph 169.
See also, 
“...audience rating value …. during step 1506 includes, for example, a numeric score in the form of a number of “likes” or “thumbs up” awarded by members of a prior audience. Most relevant to an audience of a current pre-show might be the ratings or scores awarded by members of an audience who have already seen the same feature presentation or who have already participated in or watched one of the games scheduled for (or being currently projected to) the game panel of the preshow…”, paragraph 147.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brenden’s teaching with the 

Further, Oehlerking discloses
on fixed incentive pool
“… In accordance with one aspect of the invention, a sponsor or another establishes a pool of incentive funds to be used by one or more designated merchants to fund one or more incentive programs for a transaction (e.g., a sale or lease) related to a product. An amount of each incentive fund within the pool is allocated for a respective designated merchant. One or more eligible credit plans are designated, that are eligible for use in conjunction with a corresponding incentive fund. The discretionary distribution of each incentive fund is supported. For example, the designated merchant may distribute the incentive fund to one or more selected customers based on a customer loyalty program or other customer parameters,…”, paragraph 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oehlerking’s teaching with the teaching of  Fan. One would have been motivated to  provide functionality to distribute incentives in a fund or pool in order to promote transactions or sales (paragraph 2).

As to claim 10, it comprises the same limitations than claim 1 , therefore is rejected in the same manner as claim 1 above. Further comprises:
a processor (Fig. 10 and associated disclosure of Fan); a memory device containing instructions, which when executed by the processor cause the processor (Fig. 10 element 1014 and associated disclosure of Fan).
As to claim 19, it comprises the same limitations than claim 1 , therefore is rejected in the same manner as claim 1 above. Further comprises:
 determining a number of unique users corresponding to a first subset of a set of applications and a second subset of the set of applications(“In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130 [Examiner interprets as the first subset is associated with at least one session]”, 2:35-40.
“each game may keep track of a user's coins, level, milestones and/or the like… In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130”, 2:40-45.
“In one embodiment, the user status 204 may include a points total, a coins total, a first game feed, a second game feed, and/or the like”, 5:48-50. And “… Total number of game-days played …”, 6:6-14).
Fan does not expressly disclose number of unique users corresponding to a subset, but from Fan teaching of subsets “In the table 12:25-43., column “Level” 20, 30…70”  and tracking of users “each game may keep track of a user's coins, level, milestones and/or the like… In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130”, 2:40-45.  It would have been obvious before the effective filing date of the claimed invention to incorporate number of users corresponding to each subset because it is part of the metrics in Fan’s system and the results would have been predictable (see Fan’s  functionality to support metrics , Fig. 5 and associated disclosure).
Fan does not expressly discloses but Oehlerking discloses
a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising:  determining a portion of a fixed incentive pool based on a number of weeks over a year
(Oehlerking teaches, “0044] In one embodiment, the allocator 16 may be used to increase or decrease the amount allotted … based on data (e.g., fund management data) reported by the reporting agent 126 via the communications network 24. The reporting agent 126 may send a message to the fund manager if … depletes a fund, disburses incentives that exceed a threshold maximum over a certain period of time [Examiner interprets as based on a number of weeks over a year], or if the merchant reaches a user-definable target for disbursement of incentives to customers or for corresponding credit plans or for an allocated amount of the incentive fund.”, paragraph 44 of Oehlerking);
determining a value of each unique user based on the portion of the fixed incentive pool divided by the number of unique users
discretionary distribution of each incentive fund is supported [Examiner interprets as a value of each unique user based on the portion of the fixed incentive]. For example, the designated merchant may distribute the incentive fund to one or more selected customers based on a customer loyalty program or other customer parameters,…”, see at least paragraph 3 and Fig. 2 element S106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oehlerking’s teaching with the teaching of  Fan. One would have been motivated to  provide functionality to distribute incentives in a fund or pool in order to promote transactions or sales (paragraph 2).
As to claims 2 and 11, Fan discloses
wherein the first threshold amount of time and the second threshold amount of time are different periods of time
(Fan discloses “In one embodiment XPoints gap by level is shown in FIG. 6B.”, 12:25-43. In the table, column “Level” 20, 30…70  and column “Cumulative Days to Reach” 10, 30, 60…280).
As to claims 4, 5, 13 and 14, Fan discloses
wherein the first period of time comprises one week (“…ORIP operations may obtain a player_type defined leveling time structure associated with a progression period (e.g., seconds, minutes, hours, days, weeks, months, years, etc.) and level cap…”, 8:30-35);


(“…ORIP operations may obtain a player_type defined leveling time structure associated with a progression period (e.g., seconds, minutes, hours, days, weeks, months, years, etc.) and level cap…”, 8:30-35);
, and determining the set of values corresponding to respective allocation amounts for the first and second subsets of the set of applications further comprises:a)  determining a portion of the fixed incentive pool based on a number of weeks over the year
(“…ORIP operations may obtain a player_type defined leveling time structure associated with a progression period (e.g., seconds, minutes, hours, days, weeks, months, years, etc.) and level cap…”, 8:30-35);
b)  determining a number of unique users corresponding to the first subset of the set of applications and the second subset of the set of applications
(“In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130 [Examiner interprets as the first subset is associated with at least one session]”, 2:35-40.
“each game may keep track of a user's coins, level, milestones and/or the like… In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130”, 2:40-45.
204 may include a points total, a coins total, a first game feed, a second game feed, and/or the like”, 5:48-50. And “… Total number of game-days played …”, 6:6-14).
Fan does not expressly disclose number of unique users corresponding to a subset, but from Fan teaching of subsets “In the table 12:25-43., column “Level” 20, 30…70”  and tracking of users “each game may keep track of a user's coins, level, milestones and/or the like… In one embodiment, the metaGame may include its own metrics for scoring and/or tracking user performance during game_play 130”, 2:40-45.  It would have been obvious before the effective filing date of the claimed invention to incorporate number of users corresponding to each subset because it is part of the metrics in Fan’s system and the results would have been predictable (see Fan’s  functionality to support metrics , Fig. 5 and associated disclosure).
 Fan does not expressly discloses but Oehlerking discloses
 c)  determining a value of each unique user based on the portion of the fixed incentive pool divided by the number of unique users
(Oehlerking discloses  “…discretionary distribution of each incentive fund is supported [Examiner interprets as a value of each unique user based on the portion of the fixed incentive]. For example, the designated merchant may distribute the incentive fund to one or more selected customers based on a customer loyalty program or other customer parameters,…”, see at least paragraph 3 and Fig. 2 element S106).

As to claims 6, 7, 15 and 16, Fan discloses
generating a report based on the respective allocation amounts for the first subset of the set of applications and the second subset of the set of applications
(a daily report on top experience points and reward point gaining users, a daily report on experience and reward point economy inflows, outflows and balances, and/or the like…”, 6:1-5. “…creation and tracking of a set of game metrics deriving [Examiner interprets as allocation amounts for the first subset of the set of applications],..”, 2:15-27);
wherein information related to usage of the set of applications during the first period of time corresponds to respective users
( “…The prices may be set so as to allow users to buy newly unlocked items as soon as they reach an unlock point. (e.g., through a certain amount of gameplay time spent and/or through pre-designated in game achievements)…”, 5:35-40. See also 2:35-40 and 5:35-40).As to claims 8, 9, 17 and 18, Fan discloses
determining a state of each of the respective users, (Fan discloses “user_type”, 2:54-54 and “skill level of the user”, claim 1 of Fan);

the state indicating that each of the respective users is a subscriber, a trial user, or a churn user
(“[0100] Audience members who are the users of mobile terminals within Group II are not active participants [Examiner interprets as churn users] in the common instantiation of a multiplayer game. Instead, they have requested and been granted authorization to participate in the game according to a different role, governed by a different set of rules…”, paragraph 100.
“… an embodiment, users who downloaded a full commercial version of a game [Examiner interprets as subscribers], as compared to a limited “trial” version [Examiner interprets as trial user], adapted for presentation in a preshow session, are invited to participate …”, paragraph 158);
wherein when the state indicates that a particular user is a churn user, usage of a particular application is disqualified for an allocation amount [Examiner interprets as criteria or rules]
(“[0100] Audience members who are the users of mobile terminals within Group II are not active participants [Examiner interprets as churn users] in the common instantiation of a multiplayer game. Instead, they have requested and been granted authorization to participate in the game according to a different role, governed by a different set of rules [Examiner interprets as criteria or rules- particular application is disqualified for an allocation amount]…”, paragraph 100).
As to claim 20, Fan discloses
wherein the number of unique users correspond to users that are subscribers or users in a trial period that at least include usage activity of a particular application over at least a first period of time
( “…The prices may be set so as to allow users to buy newly unlocked items as soon as they reach an unlock point. (e.g., through a certain amount of gameplay time spent and/or through pre-designated in game achievements)…”, 5:35-40. See also 2:35-40 and 5:35-40).Next Fan discloses type of users,  “user_type”, 2:54-54 and “skill level of the user”, claim 1 of Fan. Fan does not expressly disclose but Brenden discloses
the state indicating that each of the respective users is a subscriber, a trial user, or a churn user
(“[0100] Audience members who are the users of mobile terminals within Group II are not active participants [Examiner interprets as churn users] in the common instantiation of a multiplayer game. Instead, they have requested and been granted authorization to participate in the game according to a different role, governed by a different set of rules…”, paragraph 100.
“… an embodiment, users who downloaded a full commercial version of a game [Examiner interprets as subscribers], as compared to a limited “trial” version [Examiner interprets as trial user], adapted for presentation in a preshow session, are invited to participate …”, paragraph 158);

store number or total  of unique users  in order to  get statistical information, metrics per user type or unique users and facilitate e-commerce (see Brenden paragraphs 66 and 67). 

Claims 3  and 12  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  No.  10713665 (Fan) in view of US PG. Pub. No.  20150352451
(Brenden)  in view of   US PG. Pub. No.  20060190322  (Oehlerking) in view of PG. Pub. No.  20060123389(Kolowa).

As to claims 3 and 12, Fan discloses
wherein the first subset of the set of applications includes a first application on a first type of device, a second application on a second type of device that differs from the first type of device, and the first application and second application 
(Fan discloses user type of peripheral device associated with the ORIP software which track game action,    “…User input devices 1011 often are a type of peripheral device 1012 (see below) and may include: card readers, dongles, finger print readers, gloves, graphics tablets, joysticks, keyboards, microphones, mouse (mice), remote controls, retina readers, touch screens (e.g., capacitive, resistive, etc.), trackballs, trackpads, sensors (e.g., accelerometers, ambient light, GPS, gyroscopes, proximity, etc.), styluses, and/or the like. Peripheral devices 1012 may be connected 1028), force-feedback devices (e.g., vibrating motors), network interfaces, printers, scanners, storage devices, transceivers (e.g., cellular, GPS, etc.), video devices (e.g., goggles, monitors, etc.), video sources, visors, and/or the like. Peripheral devices often include types of input devices (e.g., cameras)….”, 18:37-60 and Fig. 10 element 1012. See also abstract.
Next, Fan discloses subset of applications “In one embodiment XPoints gap by level is shown in FIG. 6B.”, 12:25-43. In the table, column “Level” 20, 30…70 [Examiner interprets each individual level 20, 30…70  as  subset of applications] “ . further, Fan discloses games associated with a level “… As illustrated in the example embodiment of FIG. 1, games 1-4 may include associations with game assets. For example, game assets may include a game level, a first game_currency value (coins), a second game_currency value (cash), an experience points value and/or the like. According to one implementation, the metaGame platform, games 1-N or games otherwise external to the metaGame platform may include additional assets such as, for example, game score, badges, badge collections, game defined user_roles, level curve, temporally tiered levels, user_type…”, 2:45-65.

Although, Fan discloses reporting functionality,  Fan does not expressly disclose but Kolowa discloses 
application corresponding to a same application of a particular developer
(Kolowa discloses that it is not novel at all to have association between an application and its  developer, see for example reporting in Fig. 22, column “File Name” [Examiner interprets Application or game] and column “Developer”. See also Fig. 3 elements 13C and 36[Examiner interprets Application or game]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kolowa’s teaching with the teaching of  Fan. One would have been motivated to  provide functionality to correlate source code or programs or applications or games with their developer in order to support monitoring of the development of computer software (see Kolowa abstract). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/11/2021